Citation Nr: 0012381	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a permanent and total disability 
rating for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to 
January 1972 and from January 1973 to September 1980.

This case was before the Board of Veterans' Appeals 
(Board) in September 1998, at which time it was 
remanded for additional development.  The case has 
since been returned to the Board for further appellate 
action.


REMAND

The most recent Supplemental Statement of the Case 
(SSOC) with respect to the issues on appeal was issued 
by the RO in May 1998.  

In November 1998, while the case was in remand status, 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, received numerous VA medical 
records, dated from September 1992 to October 1998.  
Not all of those records have been considered by the RO 
with respect to the issues on appeal; however, there is 
no evidence that the veteran has waived his right to 
have them so considered.  38 C.F.R. § 20.1304(c) 
(1999).

In November 1998, pursuant to the Board's remand, the 
veteran was notified that he was to have a video-
conference hearing on January 19, 1999.  That video-
conference hearing was to be held before the 
undersigned.  In December 1998, the veteran confirmed 
his intent to appear for such hearing.

On January 12, 1999, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, returned 
the veteran's claims folder to the Board in preparation 
for the scheduled video-conference hearing.  On January 
14, 1999, while the claims folder was in transit to the 
Board, the veteran contacted the RO and requested that 
the video-conference hearing be rescheduled, due to the 
fact that he was sick.  (See, E-mail printouts, 
received at the Board in December 1999.)  The request 
to reschedule the hearing due to illness of the veteran 
is considered good cause with respect to extending the 
time for his appearance at a hearing.  38 C.F.R. 
§ 20.702(c) (1999).  In May 1999 and in October 1999, 
the veteran indicated that he still wished to have the 
video conference rescheduled; however, to date, there 
is no evidence that such action has been accomplished.

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should review the 
evidence received by the RO in 
November 1998 and undertake any 
indicated development.  Thereafter, 
the RO should readjudicate the 
issues of entitlement to service 
connection for PTSD and entitlement 
to a permanent and total disability 
rating for pension purposes.  If 
the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished an 
SSOC on all issues remaining in 
appellate status and afforded an 
opportunity to respond.  

2.  Then, unless otherwise 
indicated, the veteran should be 
rescheduled for a video-conference 
hearing before a member of the 
Board.

By this remand, the Board intimates no opinion as to 
the final disposition of any issue.  The veteran need 
take no action until he is notified.  It must be 
emphasized, however, that he does have the right to 
submit any additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only 
a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1999).

